NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12044

 GREG T. SCHUBERT   vs.   COMMITTEE FOR PUBLIC COUNSEL SERVICES.


                          August 9, 2016.


   Supreme Judicial Court, Superintendence of inferior courts.



     The petitioner, attorney Greg T. Schubert, filed papers in
the county court entitled "writ of mandamus" and "writ of
certiorari" that a single justice treated as a petition pursuant
to G. L. c. 211, § 3, and denied. Schubert appeals, and we
affirm.

     The matter stems from a billing dispute between Schubert
and the respondent, the Committee for Public Counsel Services
(CPCS). Essentially, CPCS conducted an audit of bills that
Schubert submitted for payment to CPCS in connection with legal
services that he provided for an indigent defendant. Pursuant
to the CPCS Assigned Counsel Manual, certain administrative
proceedings followed the audit, culminating in a hearing. The
hearing officer ultimately rendered a decision adverse to
Schubert, after which Schubert filed two separate complaints in
the Hampden County Superior Court: one in the nature of
certiorari (HDCV2013-00881) and one for a declaratory judgment
(HDCV2014-00141). CPCS filed a motion to dismiss in each
action. A judge denied the motion in the certiorari action
because, at the hearing on the motion, CPCS agreed to give
Schubert additional time to file a motion for judgment on the
pleadings, as required by Superior Court Standing Order 1-96.
Schubert had not filed such a motion because he did not believe
that the standing order applied to his case. In the declaratory
judgment action, the judge did allow CPCS's motion to dismiss,
on the bases that CPCS cannot be sued under G. L. c. 231A, § 2,
                                                                  2


for a declaratory judgment, and that the individual defendants
named in that action were immune from suit.

     Schubert then filed his pleadings in this court, which a
single justice denied without a hearing. After the single
justice denied his request for relief, Schubert filed several
motions to supplement his pleadings with additional documents,
which the single justice treated as motions for reconsideration
and denied. Additionally, CPCS again moved to dismiss the
certiorari action in the trial court, this time for failure to
prosecute. The motion was allowed.

     It is incumbent on Schubert, as the petitioner, to
demonstrate that "review of the trial court decision[s] cannot
adequately be obtained on appeal from any final adverse judgment
in the trial court or by other available means." S.J.C. Rule
2:21 (2), as amended, 434 Mass. 1301 (2001). He has not made
such a showing. In fact, he has not even addressed the point.
In the papers that he has filed in this court, purportedly
pursuant to rule 2:21, he raises arguments related only to the
substantive merits of the underlying fee dispute. Regardless,
there is no reason why Schubert could not have adequately
obtained review of his claims in a direct appeal from the
dismissals of the trial court actions. Relief under G. L.
c. 211, § 3, is properly denied where, as here, "there are other
routes by which the petitioning party may adequately seek
relief." Sabree v. Commonwealth, 432 Mass. 1003, 1003 (2000).
Additionally, as to the certiorari action, Schubert has set
forth no reason why he could not have sought interlocutory
review in the Appeals Court pursuant to G. L. c. 231, § 118,
first par., of the judge's initial ruling that Standing Order 1-
96 applied. See Greco v. Plymouth Sav. Bank, 423 Mass. 1019,
1019-1020 (1996) ("Review under G. L. c. 211, § 3, does not lie
where review under c. 231, § 118, would suffice").

     The single justice did not err or abuse his discretion in
denying relief under G. L. c. 211, § 3.

                                   Judgment affirmed.

     The case was submitted on the papers filed, accompanied by
a memorandum of law.

    Greg T. Shubert, pro se.